Citation Nr: 1719563	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the reduction of the evaluation for status post L4-5 laminectomy and diskectomy, from 40 percent to 10 percent effective May 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reduced the Veteran' evaluation for service-connected status post L4-5 laminectomy and diskectomy (lumbar disability) from 40 percent to 10 percent, effective May 1, 2010.  

The Veteran testified at a hearing held at the Board's Central Office in Washington, DC in October 2016, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's 40 percent evaluation for service-connected status post L4-5 laminectomy and diskectomy was in effect for more than five years before the reduction to 10 percent.

2.  The rating decision proposing reduction in the rating for the Veteran's service-connected status post L4-5 laminectomy and diskectomy contained no mention or indication that such reduction was based on findings demonstrating improvement of the underlying disability and corresponding improvement in the Veteran's ability to function under the ordinary conditions of life and work.

3.  The rating decision issued proposing reduction did not set forth the necessary material facts and reasons as would afford the Veteran Due Process; the reduction is void ab initio.



CONCLUSION OF LAW

The decision to reduce the evaluation for service-connected status post L4-5 laminectomy and diskectomy, from 40 percent to 10 percent is void.  38 U.S.C.A. §§ 1155 (West 2002, 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.71(a) Diagnostic Code (DC) 5242 (2009, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the February 2010 rating decision which reduced the evaluation of his service-connected lumbar disability was improper.

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction in or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the claimant that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).

In an August 2005 rating decision, the RO granted the Veteran's claim for service connection for a lumbar disability and assigned a 40 percent disability rating effective February 1, 2005, in part based on an October 2004 pre-separation examination report documenting the Veteran's assertions that repeated bending and heavy lifting resulted in flare-ups and increased symptoms, and that during the past twelve months, he had experienced several episodes of total incapacity lasting for 2-3 days at a time, approximating 24-30 days in total during that time period.  In October 2008, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service connected disability.  VA examinations, including a spine examination, were provided in connection with this claim in February 2009, and the RO issued a decision in May 2009 proposing to reduce the disability rating for service-connected lumbar disability from 40 percent to noncompensable (0 percent), finding that the Veteran's observed symptomatology did not meet the schedular criteria for a compensable disability rating under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The RO issued a decision in February 2010 reducing the disability rating as previously proposed, albeit to 10 percent.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344. The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288   (1999).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In all rating reduction cases, the adjudicator must determine not only whether there is actual improvement in the disability at issue, but also whether such improvement extends to the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421 (1999). 

In the May 2009 rating decision, the RO made no mention that the proposed reduction was based on findings of improvement of the underlying lumbar disability and a corresponding improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The accompanying notification letter also did not inform the Veteran of the legal basis for the proposed reduction.  Rather, the decision merely repeated the findings from a February 2009 VA examination and the RO stated a conclusion that such findings corresponded to a noncompensable disability rating under the ratings schedule.  In the subsequent February 2010 rating decision, the RO reduced the evaluation for the lumbar disability from 40 percent to 10 percent, again based only on findings from February 2009 and November 2009 VA examinations regarding the current severity and manifestations of the disability; there was no discussion or mention of whether the evidence demonstrated improvement of the Veteran's lumbar disability as compared to its state in 2005, when service connection was granted and a 40 percent disability rating was awarded.  

Inasmuch as the RO failed to comply with the procedural requirements of 38 C.F.R. § 3.105(e), by not setting forth all material facts and reasons for the proposed reduction, such reduction in evaluation-compensation for service-connected lumbar disability is void ab initio; the previous evaluation must be restored.


ORDER

The reduction of the evaluation for status post L4-5 laminectomy and diskectomy, from 40 percent to 10 percent effective May 1, 2010, was improper; the 40 percent evaluation is restored, effective May 1, 2010.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


